Opinion filed April 30, 2012




                                           In The


   Eleventh Court of Appeals
                                         __________

                        Nos. 11-11-00362-CR & 11-11-00363-CR
                                      __________

                        RANDALL CRAIG PHILEN, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 35th District Court
                                    Brown County, Texas
                         Trial Court Cause Nos. CR20572 & CR20751


                               MEMORANDUM OPINION
       Randall Craig Philen has filed in this court a motion to withdraw his notices of appeal
and dismiss his appeals. Pursuant to TEX. R. APP. P. 42.2, the motion is signed by both appellant
and his counsel.
       The motion is granted. Appellant’s notices of appeal are withdrawn, and the appeals are
dismissed.


April 30, 2012                                                     PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.